Citation Nr: 1435751	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a right ankle disorder, to include as secondary to overuse syndrome.

2. Entitlement to service connection for residuals of a left heel fracture.

3. Entitlement to service connection for left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board previously remanded this case in October 2011.  The other claims on remand were granted by the Agency of Original Jurisdiction and are no longer in appellate status.  

The issues of entitlement to service connection for residuals of a left heel fracture and left shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence does not show a current disability in the right ankle.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In June 2007, prior to adjudication of her claims, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's ankle claim in November 2011.  There is no indication or assertion that the examination and opinions are inadequate for the claim decided herein.  

Following the Board's remand directives, the RO obtained additional VA treatment records and a VA examination and opinions.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by her senses, but not to diagnose an ankle disability as this requires specialized knowledge and testing to understand the complex nature of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board also finds the Veteran credible, as her statements have been detailed and consistent. 
	
The criteria for service connection have not been met, because the evidence does not show a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The Veteran had shin splints, Achilles tendonitis, and a number of lower leg problems in service.  However, the evidence does not show a current right ankle disability.  The November 2011 VA examiner found no current or past ankle condition.  The examiner recorded normal range of motion in the right ankle and foot.  The examiner noted that previous radiographic findings showed no fractures in the lower extremities.  The claims file includes VA treatment records from 2007 to 2013.  These treatment records do not show any treatment for a right ankle disorder.  

In her May 2008 statement, the Veteran reported general symptoms of pain, swelling, and limitation of motion in her joints but did not present any specific symptoms associated with the right ankle.  In her claim, the Veteran reported that her feet and ankles hurt when she walked a lot and she could not run.  Pain alone is not compensable without an underlying disability upon which service connection can be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, the Veteran's reports of symptoms are much less probative without a diagnosed disability, which the Veteran is not competent to diagnose.  See Jandreau, 492 F.3d at 1377.  As there is no competent evidence of a current right ankle disability, service connection cannot be granted.  See Brammer, 3 Vet. App. at 225 (service connection may not be granted where there is no present disability shown).  

The preponderance of the evidence is against service connection for a right ankle disorder.  See 38 C.F.R. § 3.303.  As such, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  See 38 C.F.R. § 3.102, 3.303.
         

ORDER

Service connection for a right ankle disorder is denied.


REMAND

Additional opinions are required with respect to the left heel and left shoulder claims.  In the December 2012 VA addendum opinion, the examiner concluded that the claimed left heel fracture was less likely than not related to service because service treatment records did not show such a fracture.  However, service records dated in October 2006 list a "closed fracture of heel left stress" on the problem list.  The examiner's opinion did not consider all relevant evidence and is, thus, inadequate for the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Similarly, the examiner concluded that the Veteran's left shoulder disorder was less likely than not related to service because service treatment records did not show a shoulder disorder.  However, in the service entrance examination from February 2006, the examiner noted a left clavicle fracture.  Service treatment records note shoulder strain but do not specify which shoulder was affected.  A medical opinion is needed to determine which, if any, residual symptoms are from the clavicle fracture and which were aggravated by, or increased by, service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004); 38 C.F.R. § 3.306.  The VA examiner also did not address the issue of aggravation of a preexisting condition.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination and forward the claims file to the examiner to address the left heel and left shoulder claims.  The examiner should provide answers to the following:

a. Is there a current disability in the left heel and if not, has there been was a disability at any point since May 23, 2007?

b. Is the current left heel disability at least as likely as not related to the left heel stress fracture recorded in service in October 2006? 

c. Given the notation of a past clavicle fracture on the entrance examination, is there clear and unmistakable evidence that a chronic left shoulder disability preexisted service?  If so, was such preexisting disability aggravated beyond its natural progression during service?

If aggravation is found, please provide a baseline level of disability from the pre-service left clavicle fracture and the increase level of disability, expressed in degrees of limitation.

If a left shoulder disability is not found to preexist service; if it did preexist but was not aggravated by service; or, if any currently diagnosed left shoulder disability is found to have symptoms unattributable to the residuals of a left claivicle fracture, then the examiner should opine whether it is at least as likely as not that the current diagnosed disorder is related to active service. 

The examiner must provide reasons for the opinions with consideration given to all evidence of record.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


